Judgment and order reversed upon the law and a new trial granted, costs to appellant to abide the event. The declarations of defendant’s testator, inconsistent with the testimony offered by plaintiff in support of her claim that she had entered into a contract with the decedent during his lifetime to keep house for him and render personal services in consideration of his devising to her a certain parcel of real property, received over plaintiff’s objection that they were self-serving, were incompetent and their admission constitutes reversible error. It is obvious that, if William Keenan had not died and this action were brought against him personally, such declarations, not made in the presence of plaintiff, would be inadmissible either to prove that he had not made the contract as claimed by plaintiff or that he had made a contract with her but upon different terms. Lazansky, P. J., Rich, Kapper, Hagarty and Seudder, JJ., concur.